229 S.W.3d 269 (2007)
STATE of Missouri, Respondent,
v.
Paul F. BRUINSMA, Appellant.
No. WD 66890.
Missouri Court of Appeals, Western District.
June 19, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Stephen S. Wyse, Columbia, MO, for appellant.
Richard B. Hicks, Columbia, MO, for respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
Paul Bruinsma appeals his conviction, after a jury trial for assault in the third degree pursuant to Section 565.070.1(5) RSMo 2000 for which he was sentenced to fifteen days in jail. Bruinsma challenges the sufficiency of the evidence supporting his conviction, admission of certain evidence, and the trial court's denial of his motion in limine to exclude the State's evidence for violation of a local discovery rule. A review of the record demonstrates sufficient evidence from which a reasonable juror could find Bruinsma guilty beyond a reasonable doubt of assault in the third degree. Further, Bruinsma fails to demonstrate prejudice from the admission of evidence not relevant to his conviction. Finally, Bruinsma's defense was not prejudiced by any failure of the State to comply with local discovery rules. The judgment of the trial court is affirmed. Rule 30.25(b).